DETAILED ACTION
Status of Claims
0.	This is a Non-final office action in response to communication received on March 22, 2021. Claims 1-20 are pending and examined herein.
Objection - Title
Title of Invention Is Not Descriptive
1.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	The following title is suggested: An information processing system to provide vehicle parking related discounts to user based on their tracked behavior using sensors. A proper descriptive title is required.
Claim Rejections - 35 USC § 112 
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-17 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claim 1, it recites "An information processor comprising a control unit configured to". However, the claim is indefinite due to the underlined recitation as noted above. The Examiner finds it indefinite as to how a processor can comprise a control unit (or anything)? Did the Applicant intend to claim a system or an apparatus comprising a processor and a memory or a storage device having a control unit which are then executed by the process or to perform the claimed limitations? The Applicant has support for memory or storage device, and apparatus or a server, see at least as-filed specification para. [0021] note "The server 300 may be a general-
As per claims 2-16, they are rejected as they fail to cure the one or more deficiencies of claim 1 as noted above.  
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
	Under step 1, per MPEP 2106.03, claims 1-17 are an apparatus such as information processor comprising a control unit; claims 18-19 are a method; and claim 20 is a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited based on abstract recitation per claims 1, 18, and 20 (taking recitation of claim 1 as representative as claims 18 and 20 recite substantially similar subject matter) is as follows: (a) […] acquire a store visit behavior of a user of a vehicle parked in a parking lot associated with a commercial accumulation, the store visit behavior being related to a visit to a member store by the user, the member store being a store belonging to the commercial accumulation, and the commercial accumulation having a plurality of the member stores

(c) determine a preferential service to be offered to the user regarding use of the parking lot, the preferential service being determined in such a manner that a level of the preferential service increases as the number of visited stores by the user increases; and
(d) perform a preferential treatment process of applying the preferential service to the user. 
	Further, dependent claims 2-17, and 19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and/or step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and/or step 2B inquires as set forth below. Additionally, abstract recitation per claims 2, 3, 9-11, 14-17, and 19 is as follows: 
- as per claim 2, […] acquire the store visit behavior based on behavior information of the user detected […] configured to detect a behavior of the user in the member store.
- as per claim 3, […] determine whether the user has visited the member store based on a length of a period during which the user stays in the member store.
- as per claim 9, […] is provided in the member store; and acquire the behavior information based on first recognition information, the first recognition information being […].
- as per claim 10, […] acquire second recognition information, […] the first recognition information detected in the member store with the second recognition information detected in the parking lot.
- as per claim 11, […] when a plurality of the users have the same number of visited stores, determine the preferential service for each of the users in such a manner that the level of the preferential service to be offered to the user whose length of stay in the member stores is longer is higher than the level of the preferential service to be offered to the user whose length of stay in the member stores is shorter.
- as per claim 14, […] wherein the preferential treatment process is a process of discounting a parking fee to be paid by the user.
- as per claim 15, […] wherein the preferential treatment process is a process of preferentially providing the user with a parking spot at a next or later visit.
- as per claim 16, […] wherein the member store belonging to the commercial accumulation is a […] store […].
- as per claim 17, […] the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the control unit is configured to send the command to move the mobile store vehicle, based on the store visit behavior.
- as per claim 19, […] whether the user has visited the member store, based on a length of a period during which the user stays in the member store. 
	Remaining claims, namely claims 4-8 and 12-13 that have been considered under prong two inquiry as they recite additional elements.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing a preferential service regarding use of a parking lot based on gathered user behavior associated with user's store visits to member stores which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are as per claim 1, an information processor comprising a control unit configured to; as per claim 2, […] by a sensor […]; - as per claim 4, determine that the user has visited the member store when the user has passed a predetermined point in the member store; as per claim 5, determine that the user has visited the member store when the user has moved along a predetermined flow line including the predetermined point in the member store; as per claim 6, the sensor is provided in a mobile terminal of the user; and the control unit is configured to acquire the behavior information based on position information of the user detected by the sensor; as per claim 7, the sensor is composed of a first sensor provided in a mobile terminal of the user and a second sensor provided in the member store; and the control unit is configured to acquire the behavior information based on information detected by short-range wireless communication between the first sensor provided in the mobile terminal of the user and the second sensor provided in the member store; as per claim 8, send information on the preferential service to be offered to the user to the mobile terminal of the user; as per claim 9, the sensor is […]; and the control unit is configured to […] facial recognition information of the user detected by the sensor; as per claim 10, […] the second recognition information being facial recognition as per claim 12, […] send the information on the preferential service to be offered to the user to an on-board device of the vehicle; as per claim 13, the preferential treatment process is performed as the information on the preferential service sent to the on-board device of the vehicle is sent to a management device by short-range wireless communication between a third sensor provided in the vehicle and a fourth sensor provided in the parking lot, the management device being a device that manages the parking lot; as per claim 16, […] a mobile store vehicle; as per claim 17, the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the control unit is configured to send the command to move the mobile store vehicle, based on the store visit behavior; - as per claim 18, an information processing method comprising: acquiring by a computer […]; calculating by the computer […]; determining by the computer […]; and performing by the computer […]; as per claim 19, determining by the computer; and as per claim 20, a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions […]. Remaining claims, namely 3, 11, and 14-15  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing device and/or connected network based communication devices connected via for e.g. Internet and/or near-field communication (NFC) devices e.g. Bluetooth. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The . Further, the processor analyzes captured and transmitted user data to ascertain whether visited a number of stores to calculate an incentive or preferential service provided to the user. Also appears to be comparing captured image of user for authentication (see claims 9-10 for instance note encoding and decoding image data (RecogniCorp)), and location or position data (see claims 4-6 for instance note tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis or providing certain benefit based on the collection and analysis (Electric Power Group) - certain result here is a tailored preferential service based on number of store visited and time  (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing a preferential service regarding use of a parking lot based on gathered user behavior associated with user's store visits to member stores  which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing a preferential service regarding use of a parking lot based on gathered user behavior associated with user's store visits to member stores which is certain methods of organizing human activity has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
(1)	The Examiner provides citation to one or more court decision(s) and/or publication(s) as noting the well-understood, routine, conventional nature of location or position data gathering of consumer mobile device is simply being gathered from what appears to be a generic built in component of consumer device, see the following:
	(a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental control module.  In such an aspect, the parental control module may allow for disablement of the wireless device at specific locations (e.g. school, church, etc.).  Further, the parental control module may provide for a web-based interface to control at least a portion of data/voice interactions with specific wireless devices.  For example, specific web content may be restricted and/or specific numbers may be 
	(b) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
	(c) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission.";
	(d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037]; 
	(e) Pub. No.: US 2012/0290383 see para. "[0386] For purposes of illustration and without limitation, the metrics available to content producers may include the number of visits to their 
	(f) US3855454 note "It has been common practice throughout large cities in the United States to encourage customers to patronize the shopping establishments located in the downtown areas by offering either free parking at a commercial parking establishment, or a discount at such an establishment. This has been accomplished by means of an organization formed of merchants, parking lot and garage operators and institutions such as banks, banding together in a common enterprise to disperse and control the granting of such free parking rights. The organization controlling the dispensing of such rights is sometimes known as a "park and shop association."
	(2)	The Examiner provides citation to one or more court decision(s) and/or publication(s) as noting the well-understood, routine, conventional nature of facial data gathering and/or image/facial recognition, see the following:

	(a) encoding and decoding image data (RecogniCorp); 	
	(b) U. J. J. Astrain et al., FACE RECOGNITION IN BIOMETRIC VENDING MACHINES, 2004, scitepress.org, https://scitepress.org/papers/2004/13932/pdf/index.html, DOI: 10.5220/0001393202930298, pages 293-298;
	(c) Pub. No.: US 2011/0143779 see at least [0135]; [0173]; and
	(d) Pub. No.: US 2015/0294373 see Fig. 1; [0014]-[0015]; [0014]; [0031]-[0036].

significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-6, 8, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Brown (Pub. No.: US 2016/0217510).
	As per claims 1, 18, and 20, 
- as per claim 1, Brown discloses an information processor comprising a control unit configured to (see [0011]; [0107]): 
- as per claim 18, Brown discloses an information processing method comprising (see [0011]; [0107]):
- as per claim 20, Brown discloses a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising (see  [0011]; [0090]):
- as per claim limitations of claims 1, 18, and 20:
(a) Brown discloses acquire a store visit behavior of a user of a vehicle parked in a parking lot associated with a commercial accumulation, the store visit behavior being related to a visit to a 
(b) Brown discloses calculate the number of visited stores based on the store visit behavior, the number of visited stores being the number of member stores visited by the user (see [0055] [0059]-[0060]; [0063]; [0079]; [0087]; [0089] note “The user may visit other merchants in the downtown area, may or may not collect additional discounts” – in this manner user behavior such as store visits can be summed and discount provided); 
(c) Brown discloses determine a preferential service to be offered to the user regarding use of the parking lot, the preferential service being determined in such a manner that a level of the preferential service increases as the number of visited stores by the user increases (see Fig. 3F and its associated disclosure; [0045]; [0059]-[0060]; [0063]; [0079]; [0087]; [0089] note “The user may visit other merchants in the downtown area, may or may not collect additional discounts” – in this manner user behavior such as store visits can be summed and discount level that increases with number of participating store visited is provided); and 
(d) Brown discloses perform a preferential treatment process of applying the preferential service to the user (see [0042]; [0061]; [0087]).  
	As per claim 2, Brown teaches the claim limitations of claim 1. Brown discloses wherein the control unit is configured to acquire the store visit behavior based on behavior information of the user detected by a sensor configured to detect a behavior of the user in the member store (see [0054]-[0055]).  
	As per claims 3 and 19, Brown teaches the claim limitations of claims 2 and 18 respectively. Brown discloses wherein the control unit is configured to determine whether the user has visited the member store based on a length of a period during which the user stays in the member store (see [0055]; [0058]).  
	As per claim 4, Brown teaches the claim limitations of claim 2. Brown discloses wherein the control unit is configured to determine that the user has visited the member store when the user has passed a predetermined point in the member store (see [0055]-[0056]).  
	As per claim 5, Brown teaches the claim limitations of claim 4. Brown discloses wherein the control unit is configured to determine that the user has visited the member store when the user has moved along a predetermined flow line including the predetermined point in the member store (see [0055]-[0059]; [0104]-[0105]).  
	As per claim 6, Brown teaches the claim limitations of claim 2. Brown discloses wherein: the sensor is provided in a mobile terminal of the user; and the control unit is configured to acquire the behavior information based on position information of the user detected by the sensor (see [0055]-[0056]; [0089]).  
	As per claim 8, Brown teaches the claim limitations of claim 6. Brown discloses wherein the control unit is configured to send information on the preferential service to be offered to the user to the mobile terminal of the user (see [0087]).  
	As per claim 11, Brown teaches the claim limitations of claim 2. Brown discloses wherein the control unit is configured to, when a plurality of the users have the same number of visited stores, determine the preferential service for each of the users in such a manner that the level of the preferential service to be offered to the user whose length of stay in the member stores is longer is higher than the level of the preferential service to be offered to the user whose 
	As per claim 14, Brown teaches the claim limitations of claim 1. Brown discloses wherein the preferential treatment process is a process of discounting a parking fee to be paid by the user (see [0042]; [0087]).  
	As per claim 15, Brown teaches the claim limitations of claim 1. Brown discloses wherein the preferential treatment process is a process of preferentially providing the user with a parking spot at a next or later visit (see [0042]; [0087]).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Gabriele et al. (Pub. No.: US 2019/0095925) referred to hereinafter as Gabriele.
	As per claim 7, Brown teaches the claim limitations of claim 4. Brown suggests mobile terminal sensor or merchant sensor, see [0055]; [0094]; [0103] note “antenna 906 may transmit/receive electromagnetic wave signals to/from other external apparatuses, and the short-distance wireless communication processing circuitry 907 may control the wireless communication performed between the other external apparatuses. Bluetooth, IEEE 802. 11, and near-field communication (NFC) are non-limiting examples of wireless communication protocols that may be used for inter-device communication via the short-distance wireless communication processing circuitry”; [0110], however Brown expressly does not teach wherein: the sensor is composed of a first sensor provided in a mobile terminal of the user and a second sensor provided in the member store; and the control unit is configured to acquire the behavior information based on information detected by short-range wireless communication between the first sensor provided in the mobile terminal of the user and the second sensor provided in the member store. 
	Gabriele teaches wherein: the sensor is composed of a first sensor provided in a mobile terminal of the user and a second sensor provided in the member store; and the control unit is configured to acquire the behavior information based on information detected by short-range wireless communication between the first sensor provided in the mobile terminal of the user and the second sensor provided in the member store (see Fig. 1 and its associated disclosure; [0023]; [0025]-[0029]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Brown's foregoing Motivation to modify would be to establish short range communication between user device sensor and make use of sensor(s) located at a merchant to capture user data, besides user's behavior based on location, see at least Brown [0059], for authentication, see at least Gabriele [0023] and [0026].
6.	Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Rowe et al. (Pub. No.: US 2011/0143779) referred to hereinafter as Rowe.
	As per claim 9, Brown teaches the claim limitations of claim 2. Brown discloses wherein: the sensor is provided in the member store (see [0055]); and the control unit is configured to acquire the behavior information based on first recognition information, [...] (see [0055]-[0059]).	
	Brown suggests camera as a sensor for capturing data, see [0055] and [0105], however Brown expressly does not teach [...] the first recognition information being facial recognition information of the user detected by the sensor.
	Rowe teaches [...] the first recognition information being facial recognition information of the user detected by the sensor (see [0135]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Rowe's teachings pertaining to using facial recognition. Motivation to modify would be to make use of consumer's biometric data such as facial data for authentication, see at least Rowe [0135] and [0173].
	As per claim 10, Brown in view of Rowe teaches the claim limitations of claim 9. Brown suggests camera as a sensor for capturing data, see [0055] and [0105], however Brown expressly does not teach wherein the control unit is configured to: acquire second recognition 
	Rowe teaches wherein the control unit is configured to: acquire second recognition information, the second recognition information being facial recognition information of the user detected in the parking lot by a parking lot sensor provided in the parking lot (see [0135]); and perform facial authentication of the user by comparing the first recognition information detected in the member store with the second recognition information detected in the parking lot (see [0135]; [0171]; [0173]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Rowe's teachings pertaining to using facial recognition. Motivation to modify would be to make use of consumer's biometric data such as facial data for authentication, see at least Rowe [0135] and [0173].
7.	Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Nanba Tsuneo (Pub. No.: JP2005284787) referred to hereinafter as Nanba.
	As per claim 12, Brown teaches the claim limitations of claim 1. Brown discloses wherein the control unit is configured to send the information on the preferential service to be offered to the user [...] (see [0087]).
	Brown suggests similar user/client devices see [0089]; [0093], however Brown expressly does not teach [...] to an on-board device of the vehicle.  
	Nanba teaches [...] to an on-board device of the vehicle (see [0016]; [0024]-[0034]).  
Motivation to modify would be to deliver offer to a use a particular type of user/client device such that short range communication with a nearby device to carry out a transaction via the short range communication link can be carried out, see at least Nanba [0028]-[0030]. Under another KSR rationale this would be a substitution of one known element (one type of user/consumer device) for another (second type of user/consumer device) to obtain predictable results of communicating and processing offers by establishing short range communication link between two devices. Under another KSR rationale this would be a substitution of one known element (one type of user/consumer device) for another (second type of user/consumer device) to obtain predictable results of communicating offers to a particular type of user device.
	As per claim 13, Brown in view of Nanba teaches the claim limitations of claim 12. Brown suggests see [0089]; [0093], however Brown expressly does not teach wherein the preferential treatment process is performed as the information on the preferential service sent to the on-board device of the vehicle is sent to a management device by short-range wireless communication between a third sensor provided in the vehicle and a fourth sensor provided in the parking lot, the management device being a device that manages the parking lot.  
	Nanba teaches wherein the preferential treatment process is performed as the information on the preferential service sent to the on-board device of the vehicle is sent to a management device by short-range wireless communication between a third sensor provided in the vehicle and a fourth sensor provided in the parking lot, the management device being a device that manages the parking lot (see [0016]; [0024]-[0034])
Motivation to modify would be to deliver offer to a use a particular type of user/client device establishing short range communication with a nearby device to carry out a transaction via the short range communication link, see at least Nanba [0028]-[0030]. Under another KSR rationale this would be a substitution of one known element (one type of user/consumer device) for another (second type of user/consumer device) to obtain predictable results of communicating and processing offers by establishing short range communication link between two devices.
8.	Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Cronin et al. (Pub. No.: US 2018/0246513) referred to hereinafter as Cronin.
	As per claim 16, Brown teaches the claim limitations of claim 1. Brown discloses wherein the member store belonging to the commercial accumulation [...] (see Fig. 3F and its associated disclosure; [0044]). 
	Brown suggests, see [0044], however Brown expressly does not teach [...] is a mobile store vehicle. 
	Cronin teaches [...] is a mobile store vehicle (see Figs. 1A, 1B, 2, 6, and their associated disclosure; [0020]-[0023]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Cronin's teachings pertaining to a type of store. Motivation to modify would be to provide flexibility or mobility to the type of store or shops contemplated by Brown such that they can be easily moved in response to user position to meet demand, see at least Cronin [0021]-[0023]; [0074]-[0075].
	As per claim 17, Brown in view of Cronin teaches the claim limitations of claim 16. Brown suggests, see [0044], however Brown expressly does not teach wherein: the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the control unit is configured to send the command to move the mobile store vehicle, based on the store visit behavior.  
	Cronin teaches wherein: the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the control unit is configured to send the command to move the mobile store vehicle, based on the store visit behavior (see [0021]-[0023]; [0074]-[0075]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Cronin's teachings pertaining to a type of store. Motivation to modify would be to provide flexibility or mobility to the type of store or shops contemplated by Brown such that they can be easily moved in response to user position to meet demand, see at least Cronin [0021]-[0023]; [0074]-[0075].
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	(1) US2012/0290383 Systems and Methods to Advertise a Physical Business Location with Digital Location-Based Coupons "[0386] For purposes of illustration and without limitation, the metrics available to content producers may include the number of visits to their business location(s) as shown as a histogram on a timeline. The total number of visits to the locations, the bounce rate (e.g., may be displayed as a measure of the number of visitors that visit the store briefly possibly without purchasing anything and then leave the store possibly never returning to the store, etc.), the average time spent at the store, a percentage of new visits to the store, a breakdown of the geographic locations of where visitors come from or live (e.g., the country, state, county, city, town, neighborhood, etc.), the traffic source (e.g., how the user arrived at the business location, the path user took to get into the shopping complex, what stores they visited before and after, etc.), visitor profiles including their languages, network locations (e.g., wireless service provider), other demographic information about the users, the new vs. returning visitors, the trend of visitors over time, the loyalty of visitors, the recency of visitors 
	(2) US 2018/0247330 [0035] "One advantage of the system 100 is that it is able to generate traffic patterns for all retailers that have venues or stores registered. The traffic patterns can include the paths each mobile device took through the stores, the items purchased, the demographics, and time of day in which the movements and transactions took place. These patterns and the known layout for the store and venue can automatically determine which doors are used more often, which aisles are traversed more often, which items are more frequently purchased, and the dominant demographics. The system can then generate a suggested store layout that places frequently sold items within the most traveled paths, to place items which the store is promoting within the most traveled paths, or to change the layouts to make the more traveled paths longer to allow users to spend more time viewing products while in transit. The may also be able to suggest specific types of displays (e.g., color) based on the demographics for these frequented paths. Additionally, it is possible for consumers to receive bonus points for proximity (e.g., proximity to a beacon or a GPS location) even when the app 104 is not currently operating on the mobile device 102."; and 
	(3) US 2015/0199716 [0063] "The indications that a RFID marker has entered and left a store or detection region enable the system to track and predict a path of the RFID marker though the retail establishment"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688